 1
 2
 3                                                                        FILED IN THE
                                                                      U.S. DISTRICT COURT

 4                                                              EASTERN DISTRICT OF WASHINGTON




 5                                                               Feb 03, 2020
                                                                     SEAN F. MCAVOY, CLERK
 6                           UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 GAYLE ROBERT ANEST, a single
10 person,                                       NO. 2:18-cv-00129-SAB
11              Plaintiff,
12              v.
13 SPOKANE COUNTY, SPOKANE                       ORDER DENYING
14 COUNTY SHERIFF’S OFFICE,                      STIPULATED MOTON FOR
15 SPOKANE COUNTY SHERIFF OZZIE                  ENTRY OF PROTECTIVE
16 KNEZOVICH, individually and in his            ORDER
17 official capacity, SPOKANE VALLEY
18 POLICE DEPARTMENT, DEPUTY
19 JEFFREY THURMAN, individually and
20 in his official capacity, DEPUTY
21 SPENCER RASSIER, individually and in
22 his official capacity, DEPUTIES JOHN &
23 JANE DOES 1-10,
24              Defendants.
25
26
27       Before the Court is the parties’ Stipulated Motion for Entry of Protective
28 Order, ECF No. 39. The motion was heard without oral argument. Plaintiff is
     ORDER DENYING STIPULATED MOTON FOR ENTRY OF
     PROTECTIVE ORDER ~ 1
 1 represented by Douglas D. Phelps. Defendants are represented by Heather C.
 2 Yakely.
 3         The parties ask the Court to sign a Protective Order that was drafted and
 4 agreed to by the parties, which sets out conditions regarding discovery produced
 5 during the course of the litigation. It is this Court’s practice to not enter general
 6 Protective Orders that simply set forth the parties’ agreement for handling
 7 “confidential” materials.
 8        The parties are free to contract between themselves regarding disclosure of
 9 information produced in discovery and pursue appropriate remedies in the event of
10 breach; however, the Court will not be party to such an agreement. If, in the future,
11 the parties wish to file specific items of discovery in the court record and protect
12 such items from public access, the Court will entertain an application for a
13 narrowly tailored protective order.
14        Accordingly, IT IS HEREBY ORDERED:
15        1.      The parties’ Stipulated Motion for Entry of Protective Order, ECF
16 No. 39, is DENIED.
17        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
18 this Order and to provide copies to counsel.
19        DATED this 3rd day of February 2020.
20
21
22
23
24
25
                                      Stanley A. Bastian
                                  United States District Judge
26
27
28
     ORDER DENYING STIPULATED MOTON FOR ENTRY OF
     PROTECTIVE ORDER ~ 2
